Citation Nr: 0211415	
Decision Date: 09/05/02    Archive Date: 09/09/02

DOCKET NO.  95-16 786A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for benefits under the provisions of 
38 U.S.C.A. § 1151, for additional disability claimed to be 
due to treatment at a Department of Veterans Affairs 
hospital. 

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service connected 
disability.  


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel



INTRODUCTION

The veteran had active military service from June 1970 to 
November 1976.  

The appeal regarding TDIU benefits arose from an October 1994 
rating action prepared by the Department of Veterans Affairs 
(VA) regional office (RO) in Little Rock, Ark and was 
perfected for appeal in June 1995.  

The veteran was previously denied benefits under the 
provisions of 38 U.S.C.A. § 1151 in an August 1995 rating 
action.  His current appeal in that regard arises from a 
December 1998 rating action, which denied his attempt to 
reopen that claim.   This issue was perfected for appeal in 
April 1999.  A hearing at which the veteran and his wife 
testified concerning this matter was conducted at the RO in 
May 1999.  

These claims were eventually forwarded to the Board of 
Veterans' Appeals (Board) in Washington DC, and in May 2000, 
the Board remanded the issues to the RO to schedule the 
veteran for a requested hearing before a member of the Board.  
In June 2000, however, the veteran withdrew his hearing 
request, and the case was returned to the Board.  In November 
2000, the Board remanded the matter a second time, to have 
the RO address a claim considered to be inextricably 
intertwined with the pending appeal.  That action was 
accomplished and the case has since been returned to the 
Board.  

In addition to the foregoing, the Board notes that the 
attorney who had been representing the veteran in this appeal 
is no longer authorized to represent claimants for benefits 
before the VA.  In July 2002, the RO wrote to the veteran and 
advised him of this fact.  He was also given an opportunity 
to appoint a new representative, and informed that if he did 
not respond, his appeal would be forwarded to the Board for 
its review, on the unstated assumption that he did not want 
representation in this matter.  The veteran has not responded 
to this letter, and therefore, the Board will proceed with 
the understanding that the veteran does not desire 
representation in this case.  

FINDINGS OF FACT

1.  The veteran was last denied entitlement to benefits under 
the provisions of 38 U.S.C.A. § 1151, for disability claimed 
to have arisen from VA treatment in an August 1995 rating 
action. 

2.  The evidence added to the record since the prior claim 
was denied is not, by itself or in connection with evidence 
previously assembled, so significant that it must be 
considered in order to fairly decide the merits of that 
claim.  

3.  The veteran has no service-connected disabilities upon 
which a claim of entitlement to a total disability evaluation 
based upon individual unemployability may be considered.


CONCLUSIONS OF LAW

1.  Evidence received since the August 1995 rating decision 
to deny entitlement to benefits pursuant to 38 U.S.C.A. 
§ 1151 is not new and material, and the claim for those 
benefits may not be reopened.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5108, 5126 (West Supp. 2001); 
38 C.F.R. § 3.156(a) (2001), 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).

2.  The criteria for entitlement to a total disability 
evaluation based upon individual unemployability as a result 
of service-connected disorders have not been met and the 
claim is denied as a matter of law. 38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.340, 3.341, 4.16 
(2001). 





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that during the 
pendency of the veteran's appeal, the Veterans' Claims 
Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001), was signed into law.  The VCAA eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded).  The VCAA also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA is applicable 
to all claims filed on or after the date of enactment, 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  VCAA; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, the Board 
finds that VA's duties, as set out in the VCAA, have been 
fulfilled and that no further action in this regard is 
warranted.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  VCAA codified as amended at 38 U.S.C.A. §§ 5102 and 
5103.  In this regard, the Board notes that the statements of 
the case, and supplemental statements of the case, notified 
the veteran of the evidence required to grant his claims, and 
of the information and evidence needed to substantiate them.  
Thus, the notification requirements of the VCAA have been 
satisfied, and there is no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.  In this regard, while it is not clear whether the 
veteran was advised which portion of the information and 
evidence necessary to substantiate the claim would be 
obtained by VA and which he would be required to submit, it 
appears that the veteran has not made the VA aware of any 
relevant information that could be obtained, that has not 
already been associated with the claims file.  In view of 
this, the Board considers the notice requirements set forth 
in the VCAA to have been met.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA codified 
at 38 U.S.C.A. § 5103A.  As to this duty to assist, it is 
observed that service medical records are not particularly 
relevant given the nature of the claims advanced, and in any 
case, it appears that the available records the veteran 
indicated would support his claim have been obtained.  (The 
veteran was not examined in connection with his current 
appeal, but VCAA does not require examinations in claims to 
reopen if new and material evidence has not been presented or 
secured.)  Under these circumstances, the Board finds that, 
as with the notice requirements of the VCAA, the development 
requirements of that law also have been met.  Therefore, the 
Board may proceed to address the merits of the veteran's 
claim.

a.  New and Material Evidence

Under the provisions of 38 U.S.C.A. § 1151, if VA 
hospitalization or medical or surgical treatment results in 
additional disability or death that is not the result of the 
veteran's own willful misconduct or failure to follow 
instructions, disability compensation or dependency and 
indemnity compensation may be awarded in the same manner as 
if the additional disability or death were service connected.  
See 38 C.F.R. §§ 3.358(a), 3.800(a).

Regulations further provide that, in determining whether 
additional disability exists, the veteran's physical 
condition, including the condition that the treatment was 
intended to alleviate, immediately prior to the VA treatment 
on which the claim is based will be compared with the 
physical condition subsequent thereto. Compensation is not 
payable if the additional disability or death results from 
the continuation or natural progress of the disease or injury 
for which the veteran was treated.  38 C.F.R. § 3.358(b)(1), 
(2).  Regulations also provide that the additional disability 
or death must actually result from VA treatment and not be 
merely coincidental therewith.  In the absence of evidence 
satisfying this causation requirement, the fact that 
additional disability or death occurred would not, in and of 
itself, warrant compensation.  38 C.F.R. § 3.358(c)(1), (2).

Regulations further provide that compensation is not payable 
for the necessary consequences of VA treatment properly 
administered with the express or implied consent of the 
veteran or, in appropriate cases, the veteran's 
representative. "Necessary consequences" are those which are 
certain or intended to result from the treatment provided.  
Consequences otherwise certain or intended to result from 
treatment will not be considered uncertain or unintended 
solely because it had not been determined, at the time 
consent was given, whether that treatment would, in fact, be 
administered. 38 C.F.R. § 3.358(c)(3).

Earlier interpretations of the statute and regulations 
required evidence of negligence or other fault on the part of 
VA, or the occurrence of an accident or an intervening, 
unforeseen event, to establish entitlement to section 1151 
benefits. See 38 C.F.R. § 3.358(c)(3) (1994).  Those 
interpretations and the cited regulatory provision were 
invalidated by the United States Court of Appeals for 
Veterans Claims in the case of Gardner v. Derwinski, 1 Vet. 
App. 584 (1991), aff'd sub nom. Gardner v. Brown, 5 F.3d 1456 
(Fed. Cir. 1993), aff'd, Brown v. Gardner, 513 U.S. 115 
(1994). Accordingly, in March 1995, VA published an interim 
rule amending 38 C.F.R. § 3.358 to conform to the case law.  
The amendment was made effective from November 25, 1991, the 
date the initial Gardner decision was issued.  60 Fed. Reg. 
14,222 (Mar. 16, 1995).  The interim rule was later adopted 
as a final rule, 61 Fed. Reg. 25,787 (May 23, 1996) (codified 
at 38 C.F.R. § 3.358(c)).

Thereafter, Congress amended 38 U.S.C.A. § 1151 to preclude 
compensation in the absence of negligence or other fault on 
the part of VA or an event not reasonably foreseeable.  That 
amendment applies to claims filed on or after October 1, 
1997. Pub. L. No. 104-204, § 422(a), 110 Stat. 2926 (Sept. 
26, 1996); VAOPGCPREC 40-97 (Dec. 31, 1997).  Thus, claims 
for benefits under section 1151 filed before October 1, 1997, 
are adjudicated under the earlier version of the statute, and 
under the regulations currently published in the Code of 
Federal Regulations.  Claims for benefits under section 1151 
filed on or after October 1, 1997, are governed by the 
current version of the statute, and by the existing 
regulations, to the extent that they do not conflict with the 
statute.

The record in this case reflects that in July 1993, the 
veteran first filed a claim for benefits under the provisions 
of 38 U.S.C.A. § 1151, in connection with disability, 
(ultimately, a right orchiectomy), he contended was made 
necessary from hernia repair surgery he underwent at a VA 
hospital in March 1993.  In connection with that claim, 
relevant medical records were obtained from that period, as 
well as records subsequent thereto.  In addition, an opinion 
regarding the appropriateness of the treatment the veteran 
received at the VA was obtained, which opinion included a 
summary of the relevant medical facts in the case.  After 
reviewing this evidence, the RO concluded in an August 1995 
rating action that benefits pursuant to 38 U.S.C.A. § 1151 
were not warranted.  The veteran was notified of this 
decision, and of his appellate rights in a letter addressed 
to him in August 1995.  A notice of disagreement with that 
decision was received in September 1995, and a statement of 
the case addressing this matter was issued later that month.  
Because a timely substantive appeal with respect to this 
issue was never received, however, the August 1995 decision 
became final after one year.  See 38 U.S.C.A. § 7105(c); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 in effect at the time.

In May 1998, the RO received a statement from the veteran's 
representative at the time, which was construed as an attempt 
to reopen the claim for benefits under the provisions of 
§ 1151.  It was the December 1998 denial of this attempt to 
reopen that has become the subject of this appeal.  

Claims that are the subject of a prior final denial may be 
reopened if new and material evidence is received with 
respect to them.  If the claim is thus reopened, it will be 
reviewed on a de novo basis, with consideration given to all 
the evidence of record.  38 U.S.C.A. §§ 5108, 7105; Evans v. 
Brown, 9 Vet. App. 273 (1996).  For claims received prior to 
August 29, 2001, as is the case here, new and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  (For claims 
filed on and after August 29, 2001, new and material evidence 
is defined as set out at 66 Fed. Reg. 45620, 45630 (Aug. 29, 
2001) to be codified at 38 C.F.R. § 3.156.  Since the matter 
currently before the Board was initiated in 1998, however, 
the pre-August 29, 2001 definition of new and material 
evidence must be used.)

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the veteran's claim on 
any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  This 
evidence is presumed credible for the purposes of reopening 
the veteran's claim, unless it is inherently false or untrue 
or, if it is in the nature of a statement or other assertion, 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. 
Principi, 3 Vet. App. 510 (1992).  See also Robinette v. 
Brown, 8 Vet. App. 69 (1995).

The evidence associated with the file since 1995 includes VA 
medical records dated between 1992 and 1997; a March 1997 
statement from a private physician, L.R.D., MD.; an August 
1999 statement from another private physician, G.C.E., MD; as 
well as the veteran's testimony and contentions.  

The veteran's testimony and contentions are essentially a 
restatement of the contentions he made at the time of his 
original application for benefits, namely that the right 
orchiectomy performed in June 1994, was made necessary as a 
result of the treatment he received in connection with his 
right hernia repair performed by the VA.  This has been the 
veteran's position since he initiated his claim for benefits 
in 1993, and therefore, its repetition here cannot be 
considered new evidence, but merely a cumulative statement.  
Cumulative evidence such as this does not meet the definition 
of new and material, and cannot by itself or in connection 
with evidence previously assembled be considered so 
significant that it must be considered together with all the 
evidence to fairly decide the merits of the veteran's claim.  

The statement provided by Dr. L.R.D., based on its contents, 
appears to have been originally obtained in connection with 
an attempt to establish negligence on the part of the 
physician who performed the veteran's hernia repair, since 
that is what the statement addresses.  Dr. L.R.D., however, 
described the records he apparently was provided to review as 
"cryptic" and ultimately concluded that in order to provide 
"a decent evaluation of this case and help you find experts 
if there is negligence, I will need more records."  Thus, 
this statement simply states that more information is needed 
in order to judge whether there was negligence in the 
treatment of the veteran and offers no conclusions with 
respect to the veteran's situation.  It cannot be fairly read 
as addressing the question of whether the criteria for an 
award of benefits under the provisions of 38 U.S.C.A. § 1151 
are met.

The statement by Dr. G.C.E. identifies recognized 
complications of hernia repair, expresses a lack of knowledge 
to judge whether the veteran was competent to consent to an 
unidentified surgery (presumably the hernia repair performed 
at VA), but offers his opinion on the veteran's motive to 
undergo the unspecified surgery, and then inaccurately states 
that the veteran lost a testicle during this procedure.  (The 
veteran's hernia repair took place at the VA in March 1993, 
with subsequent surgery in April 1993 to attempt to alleviate 
the pain complaints.  His right orchiectomy did not take 
place until June 1994 at a private hospital, and was the 
specific goal of that surgery.)  Like Dr. D's statement, the 
statement by Dr. E. does not meaningfully address the 
criteria by which benefits may be awarded under 38 U.S.C.A. 
§ 1151, and does not even appear to reflect an accurate 
awareness of the facts of the veteran's particular situation.  
This can scarcely be considered material to the veteran's 
claim.  

Moreover, the additional medical records, to the extent they 
address the disability at issue at all, are either 
duplicative or simply relate the treatment the veteran 
received for his particular complaints at a particular time.  
While this evidence marks the passage of time in the context 
of medical treatment the veteran received, it does not 
provide any insight as to whether any particular disability 
present after the veteran's 1993 hernia repair is related to 
the hernia repair.  Without any opinion regarding the import 
of a particular sequence of events portrayed by medical 
records, the fact that the records show that one event 
follows another does not in any meaningful way implicate the 
first as the cause of the second. 

Under the circumstances described above, the Board finds that 
whether the statements, testimony and medical evidence 
obtained since the veteran's claim was previously denied are 
considered under legal criteria in effect before or since 
1997 (when the law changed regarding benefits awarded under 
1151), this evidence may not be considered evidence which by 
itself or in connection with evidence previously assembled to 
be so significant that it must be considered together with 
all the evidence to fairly decide the merits of the veteran's 
claim.  Because this evidence is not new and material, it is 
insufficient to reopen the veteran's claim, and the veteran's 
appeal in this regard is denied.  


b.  TDIU Benefits

Under applicable criteria, total disability ratings for 
compensation purposes based on individual unemployability may 
be assigned where the combined schedular rating for the 
veteran's service-connected disabilities is less than 100 
percent when it is found that such disorders are sufficient 
to render the veteran unemployable without regard to either 
his advancing age or the presence of any non-service-
connected disorders.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341.

Under 38 C.F.R. § 4.16(a), specific schedular standards must 
be met in order to warrant the award of a total disability 
rating based on individual unemployability due to service-
connected disabilities.  Those criteria are as follows:

Total disability ratings for compensation may be 
assigned, where the schedular rating is less than 
total, when the disabled person is, in the judgment 
of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of 
service-connected disabilities: Provided [t]hat, if 
there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, 
if there are two or more disabilities, there shall 
be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring 
the combined rating to 70 percent or more. . . . It 
is provided further that the existence or degree of 
non-service- connected disabilities or previous 
unemployability status will be disregarded where 
the percentages referred to in this paragraph for 
the service-connected disability or disabilities 
are met and in the judgment of the rating agency 
such service- connected disabilities render the 
veteran unemployable.  38 U.S.C.A. § 4.16(a).  

As is obvious from the foregoing, the pertinent governing 
criteria set out above regarding entitlement to TDIU benefits 
are predicated on a veteran having been granted service 
connection for a disability or disabilities sufficient to 
warrant a total disability evaluation based on individual 
unemployability.  In this case, however, service connection 
is not in effect for any disability.

In Sabonis v. Brown, 6 Vet. App. 426 (1994), the Court held 
that in cases in which the law and not the evidence is 
dispositive, a claim for entitlement to VA benefits should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law.  Without service connection having been granted for any 
disability, the threshold requirements of the pertinent 
governing criteria for a total disability evaluation based on 
individual unemployability cannot be satisfied.  Therefore, 
the Board concludes that the claim of entitlement to a total 
disability evaluation based on individual unemployability 
must be denied by operation of law.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).







	(CONTINUED ON NEXT PAGE)


ORDER

New and material evidence has not been presented to reopen a 
claim for entitlement to benefits pursuant to the provisions 
of 38 U.S.C.A. § 1151, and the appeal is denied.

Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disability is denied as a matter of law.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

